DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Ciesco on 3/10/2021.
The application has been amended as follows: 
Claims 16, 17, 37, 38, and 40 have been canceled.
“position.” At the end of claim 7 has been changed to –position, wherein the trough segment forms a portion of a trough.—
“a plurality of splittable honeycombs” in claim 12, lines 1-2 has been changed to –a plurality of the splittable honeycomb—
“claim 11 wherein,” in line 1 of each of claims 13 and 14 has been changed to –claim 11, wherein—
“frame according” in line 1 of each of claims 13 and 14 has been changed to –frame comprising the splittable honeycomb according—
“A honeycomb” in claim 15, line 1 has been changed to –The honeycomb—
“claim 13 wherein,” in line 1 of claim 15 has been changed to –claim 13, wherein—
“outlet whereby” in claim 15, line 2 has been changed to –outlet, whereby—
“such as a plug,” in claim 15, line 3 has been deleted
“frames wherein” in claim 39, each of lines 2 and 3 has been changed to –frames, wherein—
“spaces and” in claim 39, line 4 has been changed to –spaces, and—
“frames are according” in claim 39, lines 4-5 has been changed to –frames each comprise the splittable honeycomb according—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 1, specifically the feature of “the mutually opposed said outer longitudinal cell edges are non-contiguous and shaped to define an outwardly diverging space therebetween” (emphasis added), in conjunction with the remaining limitations of claim 1. Such feature had been recited in objected-to claim 2, and is not taught or otherwise rendered obvious by Garriga or any other prior art references of record. See Non-Final Act. 4-6, 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642